DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/27/2022 has been entered. Claims 1 and 14-18 have been amended. Claim 2 has been cancelled. Claims 19 and 20 have been added. Claims 1, and 3-20  remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Office Action mailed on 03/25/2022.

Allowable Subject Matter
Claims 1, and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach either alone or in combination an aircraft of a modular type including: at least one rotor suitable for providing in full or in part propulsion and/or lift for the aircraft; at least one power plant of the combustion engine type or of the electric motor type; a main gearbox, for mechanically transmitting drive torque generated by the at least one power plant to the at least one rotor; and an avionics system for assisting in piloting the aircraft; wherein the aircraft further includes: at least two electrical connection interfaces that are continuously electrically connected to the avionics system, a first electrical connection interface electrically connecting the avionics system to a first power plant of the at least one power plant and a second electrical connection interface being left free or electrically connecting the avionics system to a second power plant of the at least one power plant; and at least two mechanical connection interfaces continuously mechanically connected to the main gearbox, a first mechanical connection interface mechanically connecting the main gearbox to the first power plant and a second mechanical connection interface being left free or mechanically connecting the main gearbox to the second power plant; and wherein the avionics system is configured for automatically providing the assistance in piloting the aircraft firstly when only the first power plant is electrically connected to the first electrical connection interface and secondly when both the first power plant is electrically connected to the first electrical connection interface and the second power plant is electrically connected to the second electrical connection interface; and wherein the first power plant is arranged in such a manner as to be retractable relative to a structure of the aircraft and replaceable with another power plant of the combustion engine type or of the electric motor type that is distinct from the first power plant. The prior art also failed to teach an aircraft of a modular type including: a rotor suitable for providing propulsion and/or lift for the aircraft; at least one power plant; a main gearbox for mechanically transmitting drive torque generated by the at least one power plant to the rotor; and an avionics system for assisting in piloting the aircraft; a first and a second electrical connection interface that are continuously electrically connected to the avionics system, the first electrical connection interface electrically connecting the avionics system to a first power plant of the at least one power plant and the second electrical connection interface selectively left free or electrically connecting the avionics system to a second power plant of the at least one power plant; and a first and a second mechanical connection interface continuously mechanically connected to the main gearbox, the first mechanical connection interface mechanically connecting the main gearbox to the first power plant and the second mechanical connection interface selectively left free or mechanically connecting the main gearbox to the second power plant; and wherein the avionics system is configured for automatically providing the assistance in piloting the aircraft firstly when only the first power plant is electrically connected to the first electrical connection interface and secondly when both the first power plant is electrically connected to the first electrical connection interface and the second power plant is electrically connected to the second electrical connection interface; wherein the first power plant is arranged in such a manner as to be retractable relative to a structure of the aircraft and replaceable with another power plant of the combustion engine type or of the electric motor type that is distinct from the first power plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644